DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 07/21/2022 for application with case number 16/901,223 (filed on 06/15/2020), in which claims 1-15 were originally presented for examination.

Status of Claims
Claims 1, 8, 11 and 14 are currently amended. Claim 2 has been cancelled. Claims 16-18 have been added as new claims. Accordingly, claims 1 and 3-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. EP19183256.7, filed on 06/28/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/15/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 3, 8, 9, and 11. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811).  Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.

Response to Arguments 
Applicant's arguments filed on 07/21/2022 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The claim objections are withdrawn, as the amended claims filed on 07/21/2022 have properly addressed the claims informality objections recited in the Non-Final Office Action mailed on 05/11/2022. However, applicant’s amendment necessitated the new ground of Claim Objection presented below.
Regarding the claim rejections under 35 USC §101: The rejections of claims 1-12 & 14-15, for being not directed to patent-eligible subject matter, are withdrawn, as the amended claims filed on 07/21/2022 have overcome the rejection as recited in the Non-Final Office Action mailed on 05/11/2022. 
Regarding the claim rejections under 35 USC §102(a)(1):  Applicant’s arguments regarding the rejections of claims 1-5 and 13-15 as being clearly anticipated by the prior art of Irrgang (US 2012/0262284 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“The Irrgang reference does not have any predefined orientation range as recited in claim 1…
the Irrgang reference teaches that the method of that reference can be carried out by merely evaluating the detected angle and the detected distance of an object toward the rear of the vehicle.
Without any predefined orientation range and no determination whether an orientation parameter is within such a range, the Irrgang reference cannot anticipate any of Applicant's claims. The rejection can be withdrawn” (see Remarks pages 6-7; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claim 1 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final Office Action mailed on 05/11/2022.  
Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 7, 8 & 11 are objected to because of the following informalities:
Claim 1 recites “[0016]” in line 3. It should be deleted. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1 and 3-18 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2012/0262284 A1 by Irrgang et al. (hereinafter “Irrgang”) in view of PG Pub. No. US 2014/0139368 A1 to Takaki (hereinafter “Takaki”) which both are found in the IDS submitted on 06/15/2020

As per claim 1, Irrgang discloses a computer-implemented method for identifying hazard objects around a vehicle (Irrgang, in Fig. 4 , ¶¶5-6 & ¶¶13-35, discloses a method/system to detect, track a potential obstacle for a subject vehicle while taking into account the relative position and the relative speed, relative angle and/or the relative distance between the potential obstacle and the subject vehicle. Irrgang further discloses providing a warning to the driver sufficiently early so that the driver can appropriately react to a potential collision with an approaching vehicle 8 that has not yet been seen. The hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. FIG. 4 schematically represents the components of a system according to the invention, wherein an evaluation unit 10 that preferably includes a computer processor 11 and a storage memory 12. Irrgang’s disclosed computer processor 11 is any processor unit that is able to carry out calculations and execute a sequence of particular prescribed steps and functions according to a computer program. The processor may either be a general purpose computer programmed especially according to the invention, or a special purpose computer that is specifically designed and constructed to execute certain procedures according to the invention via software and/or hardware), the method comprising:
detecting, by at least one sensor, an object in an environment of the vehicle (Irrgang, in Fig. 1, Fig. 2, Fig. 3 [all figures reproduced here for convenience], ¶¶5-6 & ¶¶13-35, discloses the inventive method that is especially based on detecting, monitoring and evaluating the relative motion of the potential obstacle [i.e., object], which especially involves evaluating the position and the speed of the potential obstacle relative to the subject vehicle in a detection region behind and laterally adjacent to the subject vehicle [i.e., in environment of the vehicle]. Irrgang further illustrates schematically in FIG. 1, the critical zone 2 extends directly all around and behind the subject vehicle 1 [i.e., in environment of the vehicle]. Irrgang also discloses the system of the invention includes at least one sensor such as a radar sensor 3 arranged preferably at or near a rear comer of the subject vehicle 1 to detect the approaching potential obstacle 8 [i.e., object]. And, a respective side boundary of the critical zone 2 extends substantially along (or parallel near) a reference line that runs forwardly from the sensor 3 parallel to the longitudinal axis of the subject vehicle 1. Furthermore, Irrgang discloses that sensor 3 detects the potential obstacle 8, and its approaching motion);

    PNG
    media_image1.png
    692
    679
    media_image1.png
    Greyscale
 
Irrgang’s Fig. 1 (emphasis added)

determining, by at least one processing unit, an orientation parameter of the object based on data from the at least one sensor, the orientation parameter representing an angular difference between an orientation of the object and an orientation of the vehicle (Irrgang, in in Fig. 1, Fig. 2, Fig. 3, ¶¶5-6 Irrgang & ¶¶13-35, discloses the inventive method that is especially based on detecting, monitoring and evaluating the relative motion of the potential obstacle [i.e., object], wherein the evaluated relative motion of the potential obstacle further involves the distance and the approach angle of the potential obstacle relative to the subject vehicle [i.e., orientation parameter representing an angular difference between an orientation of the object and an orientation of the vehicle]. Irrgang disclosed evaluation calculates the expected trajectory of the potential obstacle [i.e., orientation of the object] based on the approach angle, and determines the expected trajectory of the subject vehicle [i.e., orientation of the vehicle] based on the steering angle of the subject vehicle for example provided by a steering angle sensor. Irrgang further illustrates the sensor angle or detected angle A(t) of the potential obstacle 8 is represented relative to the reference line 6, which extends through the sensor 3 parallel to the longitudinal axis of the subject vehicle 1. As the potential obstacle 8 approaches the subject vehicle 1 and its critical zone 2, the sensor 3 detects the potential obstacle 8, and its approaching motion. And, the position and motion of the potential obstacle 8 relative to the subject vehicle 1 are tracked and evaluated based on detected angle A(t) of the potential obstacle 8 relative to the subject vehicle 1 (or especially relative to the reference line 6 of the sensor 3), as these values change over time. Then, based on these two predicted trajectories 1' [i.e., orientation of the vehicle] and 8' [i.e., orientation of the object], the likelihood of a collision or crossing of the potential obstacle 8 into the moving critical zone 2 is determined);


    PNG
    media_image2.png
    482
    707
    media_image2.png
    Greyscale

Irrgang’s Fig. 2 (emphasis added)

determining whether the orientation parameter (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶¶5-6 & ¶¶13-35, discloses evaluation if it is probabilistically expected that the potential obstacle will cross into the critical zone [implies fits within a predefined orientation range]. Irrgang, further discloses the sensor angle or detected angle A(t) in the situation of FIG. 1 is greater than 90 [i.e., a predefined orientation range], while the detected angle (not illustrated) in the situation of FIG. 3 is less than 90° [i.e., a predefined orientation range]. Nonetheless, the system and method according to Irrgang’s invention functions exactly the same to predict the expected trajectory 8' of the crossing vehicle 8 and the expected trajectory 1' of the subject vehicle 1. Irrgang’s FIG. 2 also schematically represents the detection region 5 of a representative sensor 3 which covers the rearward and lateral areas adjacent to the subject vehicle 1. The total angular range of the detection region 5 is preferably greater than 130° [i.e., a predefined orientation range], and especially greater than 135° [i.e., a predefined orientation range], and most preferably an angular range of 150° [i.e., a predefined orientation range]. In a further preferred embodiment, the sensor 3 has a central angular range with higher sensitivity and higher angular resolution, for example in an angular range of 120° [i.e., a predefined orientation range] centered on the sensing axis 3'. Thus, with the sensing axis 3' oriented at 110° relative to the reference line 6, the higher sensitivity region extends from an angle of 50° to an angle of 170°. In respective 15° ranges to both sides of the higher sensitivity region, the sensor 3 provides lower sensitivity and lower resolution regions, for example spanning from 35° to 50°, and from 170° to 185°, relative to the reference line 6. Irrgang’s invention involves the particular combination, arrangement and interaction of the known components, and/or further modification of the known components to achieve the features described herein, such as the angular range and the detection range of the sensors);


    PNG
    media_image3.png
    558
    687
    media_image3.png
    Greyscale

Irrgang’s Fig. 3

determining, on the basis that the orientation parameter (Irrgang, in Fig. 1, Fig. 2, Fig. 3, ¶¶5-6 & ¶¶13-35, discloses that based on the evaluation, a warning is generated [implies the object satisfies at least one hazard condition] and provided to the driver of the subject vehicle, dependent on the progression of the position and speed of the potential obstacle relative to the subject vehicle in a detection region behind and laterally next to the subject vehicle [implies within a predefined orientation range]. Particularly, based on the changing position and speed of the potential obstacle, a probability that the potential obstacle will cross into the critical zone encompassing and extending behind the subject vehicle, further taking into account that this critical zone is moving along with the subject vehicle, while the potential obstacle is also moving. Thus, based on the changing position and the speed, it is determined whether and when the potential obstacle will cross the critical zone [i.e., whether the object satisfies at least one hazard condition]. 
Irrgang further discloses that based on these two predicted trajectories 1' [implies the orientation of the vehicle]  and 8' [implies orientation of the object], the likelihood of a collision or crossing of the potential obstacle 8 into the moving critical zone 2 is determined [implies at least one hazard condition], which involves determining a probability value that characterizes the probability of a collision or intersection of the potential obstacle 8 with the moving critical zone 2. If this probability value exceeds a predefined threshold [implies at least one hazard condition], then a warning is triggered and provided to the driver of the subject vehicle 1); and
identifying the object as a hazard object if the at least one hazard condition is satisfied (Irrgang, in Fig. 1, Fig. 2, Fig. 3, ¶¶5-6 & ¶¶13-35, discloses that based on the evaluation, a warning is generated and provided to the driver of the subject vehicle [implies identifying the object as a hazard object]. And, based on the changing position and the speed, it is determined whether and when the potential obstacle will cross the critical zone [i.e., if the at least one hazard condition]. Irrgang further discloses determining a probability value that characterizes the probability of a collision or intersection of the potential obstacle 8 with the moving critical zone 2. If this probability value exceeds a predefined threshold, then a warning is triggered and provided to the driver of the subject vehicle 1 [implies identifying the object as a hazard object]. Irrgang also illustrates in both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. This hazard is, for example, determined and represented with reference to characteristic mathematical and/or physical observations and functional characterizations, and is a measure of the probability of a collision between the subject vehicle and the potential obstacle 8. If this hazard, i.e. the probability value, exceeds a predetermined critical threshold value, then a warning signal is generated to warn the driver about the hazard. Generating a warning signal means producing, releasing or triggering a warning signal); and
activating at least one automated function in response to identifying the object as a hazard (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, illustrates in both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1 …, then a warning signal is generated to warn the driver about the hazard, which means producing, releasing or triggering a warning signal that can alternatively or additionally be realized by activating an automatic driving maneuver that prevents an imminent collision [i.e., activating at least one automated function for controlling the vehicle], e.g. by an automatic steering control 16 that intervenes in the steering of the vehicle, and/or an automatic brake and throttle control 17 that decelerates and stops the vehicle. Such automatic intervention in the driving maneuver control is preferably triggered when a collision probability exceeds a second threshold higher than the first warning threshold and/or when a collision is deemed highly probable and very soon to occur, i.e. with a very short "time-to-crossing" until the predicted occurrence of the collision. In a further embodiment of Irrgang’s invention, the optical, haptic or acoustic warning signal is combined with the automatic driving maneuver control).
 Although, Irrgang discloses the evaluation of whether the potential obstacle will cross into the critical zone based on the angular range and the detection range of the vehicle sensors (see Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶¶13-35 & ¶¶5-6), it does not explicitly recite determining whether the orientation parameter fits within a predefined orientation range of angular difference between the orientation of the object and the orientation of the vehicle.
Takaki, in Fig. 6, Fig. 10 [both figures reproduced here for convenience, ¶¶40-43 that is was old and well known at the time of filing in the art of vehicle collision avoidance systems, discloses determining whether the orientation parameter fits within a predefined orientation range of angular difference between the orientation of the object and the orientation of the vehicle (Takaki, in Fig. 6, Fig. 10, ¶¶40-43 & ¶¶51-55, discloses at Step 22, the ECU 3 compares the movement direction D3 of the target [i.e., orientation of the object] and the movement direction D2 of the reference vehicle 101 [i.e., orientation of the vehicle] that is calculated at Step 21, then judging a range, among a plurality of ranges [predefined orientation range], to which the absolute value of the angle 0 belongs [i.e., fits]. In other words, when the angle 0 is from -30° to 30°, the ECU3 proceeds to Step 24. When the angle 0 is from 30° to 90°, or -90° to -30°, the ECU3 proceeds to Step 25. When the angle 0 is from 90° to 180°, or -180° to -90°, the ECU 1 proceeds to Step 26).

    PNG
    media_image4.png
    848
    874
    media_image4.png
    Greyscale

Takaki’s Fig. 6





    PNG
    media_image5.png
    651
    482
    media_image5.png
    Greyscale

Takaki’s Fig. 10


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Irrgang in view of Takaki, as both inventions are directed to the same field of endeavor - vehicle collision avoidance systems and the combination would provide for judging the likelihood of a collision between a vehicle and a target (see at least Takaki’s ¶3 & ¶¶10-12).

As per claim 2, (cancelled)

As per claim 3, Irrgang as modified by Takaki teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches comprising determining at least one vehicle-motion parameter of the vehicle, wherein the at least one hazard condition specifies a vehicle-motion range for the at least one vehicle-motion parameter, and wherein the at least one vehicle-motion parameter comprises a velocity of the vehicle and/or  a steering parameter of the vehicle, the steering parameter indicating a direction of steering (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses the speed of the subject vehicle 1 is taken into account for determining if and when the potential obstacle 8 will cross the (moving) critical zone 2 behind and encompassing the vehicle 1, and the expected trajectory 1' of the subject vehicle 1 is determined based on the known or detected speed Vs of the subject vehicle and the steering angle of the subject vehicle, for example as detected by a steering angle sensor 18 (see FIG. 4). The steering angle evaluation especially eliminates false positives relative to a system without such a steering angle evaluation, e.g. a system which assumes a straight rearward travel of the vehicle 1 Irrgang’s method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value [i.e., vehicle-motion range [Wingdings font/0xDF] velocity of the vehicle]).

As per claim 4, Irrgang as modified by Takaki teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. Irrgang further teaches comprising determining an object-motion parameter of the object other than the orientation parameter and wherein the at least one hazard condition specifies an object-motion range for the object-motion parameter, the object-motion parameter of the object comprises a velocity of the object, and the at least one hazard condition specifies a predetermined relation between the vehicle motion parameter and the object-motion parameter (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1. Irrgang’s evaluation of the motion of the potential obstacle 8 further involves resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8'. Irrgang’s detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8. Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h, preferable 3 to 5 km/h, before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning. Irrgang’s method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value).

As per claim 5, Irrgang as modified by Takaki teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches comprising determining an object-motion parameter of the object other than the orientation parameter, wherein the at least one hazard condition specifies an object-motion range for the object-motion parameter, and wherein the object-motion parameter of the object comprises a velocity of the object (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1. Irrgang’s evaluation of the motion of the potential obstacle 8 further involves resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8'. Irrgang’s detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8. Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h, preferable 3 to 5 km/h, before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning).


As per claim 6, Irrgang as modified by Takaki teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches wherein, determining whether the object satisfies at least one hazard condition includes considering at least three and up to seven hazard conditions (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses the inventive method and system can be carried out without any construct or reference to a critical zone, but instead merely by evaluating the detected so angle A(t) and the detected distance D(t), or be evaluating the relative speed and relative position of the potential obstacle 8 relative to the expected reverse driving path 1' of the subject vehicle [impels at least three and up to seven hazard conditions, i.e., plurality of hazard conditions], in order to then determine the probability value that characterizes the likelihood of a collision or intersection of the expected trajectory 8' of the potential obstacle 8 with the expected trajectory 1' of the subject vehicle 1 at a critical coincident time … ¶26 According to a particular embodiment, the evaluation can be carried out based on only the sensor data provided by the sensors 3A and/or 3B (and optionally 4A and/or 4B), by evaluating the detected distance D(t) and the detected angle A(t) as they change over time, e.g. in successive data frames from the sensor [at least three and up to seven hazard conditions, i.e., plurality of hazard conditions] … ¶29 According to a further embodiment of the invention, the inventive system and method shall provide warnings regarding potential obstacles other than and in addition to vehicles crossing behind the subject vehicle. Particularly, the pertinent detectable obstacle objects shall also include pedestrians. An additional sensor or pair of sensors 4A and 4B (see FIG. 4) can be provided for improved detection of pedestrians. For this, the sensors 4A and 4B are preferably of a different type (e.g. ultrasound or infrared sensors) or have different sensing characteristics relative to the radar sensors 3A and 3B. Pedestrians moving below a certain minimum speed are considered to be non-critical, because it is generally expected that they will see the backing-up subject vehicle and stop walking. However, a pedestrian who is running, or a person riding a bicycle (also considered a pedestrian) and traveling at above a certain minimum threshold speed will be regarded as critical, because such a person might not stop in time to avoid a collision. Thus, if a pedestrian (or bicyclist) is detected [implies hazard condition I] and determined to be traveling at greater than a minimum threshold speed of e.g. 3 or 4 or 5 km/h- [implies hazard condition II], and the hazard probability value exceeds the predetermined critical threshold value as explained above [implies hazard condition III], then a warning will be generated and provided to the driver [implies at least three and up to seven hazard conditions]. Otherwise, if the speed is below the minimum speed threshold, and/or the hazard probability value is below the predetermined threshold, then no warning will be triggered. Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h, preferable 3 to 5 km/h, before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) [implies hazard condition I] with a speed greater than zero [implies hazard condition II] but below a prescribed maximum threshold value [implies hazard condition III]).
It would have been an obvious matter of design choice to “consider[[ing]] at least three and up to seven hazard conditions”, since applicant has not disclosed that “three and up to seven” range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other number of hazard conditions. Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, See MPEP §2144.05.

As per claim 7, Irrgang as modified by Takaki teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Irrgang further teaches wherein the at least three and up to seven of hazard conditions comprise at least one pair of hazard conditions that are axially symmetric with respect to a longitudinal axis of the vehicle (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses the critical zone 2 is represented by dashed lines along the boundaries thereof, whereby the lateral boundaries extend along the sides of the subject vehicle 1 parallel to the longitudinal axis of the vehicle … ¶14 a crossing vehicle, representing a potential obstacle 8, is approaching the rear of the subject vehicle 1 at a non-perpendicular or oblique angle. This angle is considered relative to the longitudinal axis of the subject vehicle 1 … ¶15 A respective side boundary of the critical zone 2 extends substantially along (or parallel near) a reference line that runs forwardly from the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶16 In FIG. 1, the sensor angle or detected angle A(t) of the potential obstacle 8 is represented relative to the reference line 6, which extends through the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8').

As per claim 8, Irrgang as modified by Takaki teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Irrgang further teaches wherein the at least three and up to seven of hazard conditions include a first hazard condition specifying a first orientation range for the orientation parameter and at least one second hazard condition specifying a second orientation range for the orientation parameter, and  the first orientation range is at least partially lower and/or smaller than the second orientation range (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses ¶20 the sensor angle or detected angle A(t) in the situation of FIG. 1 is greater than 90 [i.e., second orientation range], while the detected angle (not illustrated) in the situation of FIG. 3 is less than 90° [i.e., first orientation range]. Nonetheless, the system and method according to the invention functions exactly the same to predict the expected trajectory 8' of the crossing vehicle 8 and the expected trajectory 1' of the subject vehicle 1 … ¶28 FIG. 2 also schematically represents the detection region 5 of a representative sensor 3 which covers the rearward and lateral areas adjacent to the subject vehicle 1. The total angular range of the detection region 5 is preferably greater than 130° [i.e., first orientation range], and especially greater than 135° [i.e., second orientation range], while the detected angle, and most preferably an angular range of 150° [i.e., second orientation range], while the detected angle. In a further preferred embodiment, the sensor 3 has a central angular range with higher sensitivity and higher angular resolution, for example in an angular range of 120° centered on the sensing axis 3'. Thus, with the sensing axis 3' oriented at 110° relative to the reference line 6, the higher sensitivity region extends from an angle of 50° to an angle of 170°. In respective 15° ranges to both sides of the higher sensitivity region, the sensor 3 provides lower sensitivity and lower resolution regions, for example spanning from 35° to 50°, and from 170° to 185°, relative to the reference line 6).

As per claim 9, Irrgang as modified by Takaki teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Irrgang further teaches wherein the first hazard condition further specifies a first vehicle-motion range for a first vehicle-motion parameter of the vehicle, the at least one second hazard condition further specifies a second vehicle-motion range for the first vehicle-motion parameter, and the first vehicle-motion range is at least partially higher and/or larger than the second vehicle-motion range (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses ¶13 the speed of the subject vehicle 1 is taken into account for determining if and when the potential obstacle 8 will cross the (moving) critical zone 2 behind and encompassing the vehicle 1 … ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h [i.e., second vehicle-motion range], preferable 3 to 5 km/h [i.e., first vehicle-motion range], before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value).

As per claim 10, Irrgang as modified by Takaki teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Irrgang further teaches wherein the at least one second hazard condition further specifies a first object-motion range for a first object-motion parameter of the object, and the first object-motion range is defined relative to the first vehicle-motion parameter (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h [i.e., second vehicle-motion range], preferable 3 to 5 km/h [i.e., first vehicle-motion range], before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value).

As per claim 11, Irrgang as modified by Takaki teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Irrgang further teaches wherein the at least three and up to seven of hazard conditions include at least one third hazard condition specifying a third orientation range for the orientation parameter and a third vehicle-motion range for the first vehicle-motion parameter, the third orientation range is at least partially higher than the second orientation range, and the third vehicle-motion range is at least partially lower and/or smaller than the second vehicle-motion range (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶¶5-6 & ¶¶13-35, discloses that ¶6 based on the evaluation, a warning is generated and provided to the driver of the subject vehicle … ¶6 The warning is provided to the driver if it is probabilistically expected, based on the determined probability, that the potential obstacle will cross into the critical zone. Irrgang further discloses ¶20 the sensor angle or detected angle A(t) in the situation of FIG. 1 is greater than 90, while the detected angle (not illustrated) in the situation of FIG. 3 is less than 90°. Nonetheless, the system and method according to the invention functions exactly the same to predict the expected trajectory 8' of the crossing vehicle 8 and the expected trajectory 1' of the subject vehicle 1 … ¶28 FIG. 2 also schematically represents the detection region 5 of a representative sensor 3 which covers the rearward and lateral areas adjacent to the subject vehicle 1. The total angular range of the detection region 5 is preferably greater than 130°, and especially greater than 135°, and most preferably an angular range of 150°. In a further preferred embodiment, the sensor 3 has a central angular range with higher sensitivity and higher angular resolution, for example in an angular range of 120° centered on the sensing axis 3'. Thus, with the sensing axis 3' oriented at 110° relative to the reference line 6, the higher sensitivity region extends from an angle of 50° to an angle of 170°. In respective 15° ranges to both sides of the higher sensitivity region, the sensor 3 provides lower sensitivity and lower resolution regions, for example spanning from 35° to 50°, and from 170° to 185°, relative to the reference line 6 … ¶31 The present invention involves the particular combination, arrangement and interaction of the known components, and/or further modification of the known components to achieve the features described herein, such as the angular range and the detection range of the sensors, etc.).

As per claim 12, Irrgang as modified by Takaki teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Irrgang further teaches wherein the at least one third hazard condition further specifies a second vehicle-motion range for a second vehicle-motion parameter of the vehicle (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses ¶13 the speed of the subject vehicle 1 is taken into account for determining if and when the potential obstacle 8 will cross the (moving) critical zone 2 behind and encompassing the vehicle 1 … ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 if a pedestrian (or bicyclist) is detected and determined to be traveling at greater than a minimum threshold speed of e.g. 3 or 4 or 5 km/h, and the hazard probability value exceeds the predetermined critical threshold value as explained above, then a warning will be generated and provided to the driver. Otherwise, if the speed is below the minimum speed threshold, and/or the hazard probability value is below the predetermined threshold, then no warning will be triggered. Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h [i.e., second vehicle-motion range], preferable 3 to 5 km/h [i.e., first vehicle-motion range], before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value. Namely, when the vehicle is driving in reverse above the threshold speed value, then it is assumed that the driver is purposely driving in reverse at a higher speed after having visually assessed the safety of such a maneuver, i.e. after visually determining whether there are any potential obstacles. In this regard, the maximum threshold speed value is set between 5 and 20 km/h, and preferably at about 12 km/h (e.g. +/-1 km/h). As a further option, the method is only activated when the subject vehicle is in reverse gear or standing still).

As per claim 13, Irrgang as modified by Takaki teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches wherein if the object is identified as a hazard object in response to the at least one hazard condition being satisfied, the method comprises:
determining whether at least one additional hazard condition associated with the at least one hazard condition is satisfied (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, discloses ¶22 referring to both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. This hazard is, for example, determined and represented with reference to characteristic mathematical and/or physical observations and functional characterizations, and is a measure of the probability of a collision between the subject vehicle and the potential obstacle 8 … ¶24 Such automatic intervention in the driving maneuver control is preferably triggered when a collision probability exceeds a second threshold higher than the first warning threshold [i.e., at least one additional hazard condition associated with the at least one hazard condition is satisfied]); and
the at least one automated function comprises at least one safety function for controlling the vehicle if the at least one additional hazard condition is satisfied (Irrgang, in Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶13-35, illustrates ¶22 referring to both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. This hazard is, for example, determined and represented with reference to characteristic mathematical and/or physical observations and functional characterizations, and is a measure of the probability of a collision between the subject vehicle and the potential obstacle 8. If this hazard, i.e. the probability value, exceeds a predetermined critical threshold value, then a warning signal is generated to warn the driver about the hazard. Generating a warning signal means producing, releasing or triggering a warning signal … ¶24 The warning can alternatively or additionally be realized by activating an automatic driving maneuver that prevents an imminent collision [i.e., at least one safety function for controlling the vehicle], e.g. by an automatic steering control 16 that intervenes in the steering of the vehicle, and/or an automatic brake and throttle control 17 that decelerates and stops the vehicle. Such automatic intervention in the driving maneuver control is preferably triggered when a collision probability exceeds a second threshold higher than the first warning threshold [i.e., at least one additional hazard condition associated with the at least one hazard condition is satisfied] and/or when a collision is deemed highly probable and very soon to occur, i.e. with a very short "time-to-crossing" until the predicted occurrence of the collision. In a further embodiment of the invention, the optical, haptic or acoustic warning signal is combined with the automatic driving maneuver control).

As per claim 14, Irrgang as modified by Takaki discloses a computer system connectable to the at least one sensor, the computer system comprising a plurality of computer hardware components configured to carry out the computer-implemented method of claim 1 (Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated) based on the data from the at least one sensor (Irrgang, in Fig. 4, Abstract & ¶¶13-35, discloses [in Abstract] the system and method use a sensor to detect, monitor and track the position and velocity of a potential obstacle relative to the subject vehicle, in a detection space behind and to the sides of the vehicle, ¶15 To detect the approaching potential obstacle 8 [i.e., object], the system of the invention includes at least one sensor such as a radar sensor 3 arranged preferably at or near a rear comer of the subject vehicle 1. A respective side boundary of the critical zone 2 extends substantially along (or parallel near) a reference line that runs forwardly from the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶27 The sensor 3 is preferably a radar sensor 3, which preferably has a maximum sensing range of 30 meters to 60 meters, and especially preferably a sensing range of 50 meters. In a further preferred embodiment of the invention, a plurality, and preferably exactly two, radar sensors 3A and 3B are used … ¶32 The radar sensors 3A and 38, as well as the pedestrian sensors 4A and 48 are installed in or under the rear bumper 7 of the subject vehicle 1. The sensors are connected for signal transmission ( e.g. by electrical wires or a data bus) to an evaluation unit 10 that preferably includes a computer processor 11 and a storage memory 12. The computer processor 11 may be any processor unit that is able to carry out calculations and execute a sequence of particular prescribed steps and functions according to a computer program. The processor may either be a general purpose computer programmed especially according to the invention, or a special purpose computer that is specifically designed and constructed to execute certain procedures according to the invention via software and/or hardware).

As per claim 15, Irrgang as modified by Takaki discloses a non-transitory computer readable medium comprising instructions for carrying out the computer-implemented method of claim 1 (Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang, in Fig. 4 & ¶¶13-35, further discloses ¶32 an evaluation unit 10 that preferably includes a computer processor 11 and a storage memory 12. The computer processor 11 may be any processor unit that is able to carry out calculations and execute a sequence of particular prescribed steps and functions according to a computer program … ¶33 The storage memory 12 can be any computer readable medium … The memory 12 stores a program including a sequence of steps to carry out the evaluation of data signals from the sensors 3A, 38, 4A and 48, and optionally from a steering angle sensor 18 providing a signal indicative of the steering angle of the subject vehicle 1 … The program stored in the memory 12 is further for generating a warning signal according to the method disclosed herein).


As per claim 16, Irrgang as modified by Takaki teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Although, Irrgang discloses the evaluation of whether the potential obstacle will cross into the critical zone based on the angular range and the detection range of the vehicle sensors (see Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶¶13-35 & ¶¶5-6), it does not explicitly recite wherein there are a plurality of predefined orientation ranges, and determining whether the orientation parameter fits within a predefined orientation range comprises determining which of the plurality of predefined orientation ranges the orientation parameter fits within.
Takaki further teaches wherein there are a plurality of predefined orientation ranges, and determining whether the orientation parameter fits within a predefined orientation range comprises determining which of the plurality of predefined orientation ranges the orientation parameter fits within (Takaki, in Fig. 6, Fig. 10 & ¶¶40-43, discloses at Step 22, the ECU 3 compares the movement direction D3 of the target [i.e., orientation of the object] and the movement direction D2 of the reference vehicle 101 [i.e., orientation of the vehicle] that is calculated at Step 21, then judging a range, among a plurality of ranges [i.e., plurality of predefined orientation ranges] to which the absolute value of the angle 0 belongs [i.e., fits]. In other words, when the angle 0 is from -30° to 30°, the ECU3 proceeds to Step 24. When the angle 0 is from 30° to 90°, or -90° to -30°, the ECU3 proceeds to Step 25. When the angle 0 is from 90° to 180°, or -180° to -90°, the ECU 1 proceeds to Step 26).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Irrgang in view of Takaki, as both inventions are directed to the same field of endeavor - vehicle collision avoidance systems and the combination would provide for judging the likelihood of a collision between a vehicle and a target (see at least Takaki’s ¶3 & ¶¶10-12).

As per claim 17, Irrgang as modified by Takaki teaches the method of claim 16, accordingly, the rejection of claim 16 above is incorporated. Takaki further teaches wherein there are a plurality of hazard conditions respectively corresponding to the plurality of predefined orientation ranges, and determining whether the object satisfies the at least one hazard condition comprises identifying the one of the plurality of hazard conditions the object satisfies based on the one of the plurality of predefined orientation ranges the orientation parameter fits within (Takaki, in Fig. 6, Fig. 10, ¶¶40-43 & ¶¶51-55, discloses at Step 22, the ECU 3 compares the movement direction D3 of the target [i.e., orientation of the object] and the movement direction D2 of the reference vehicle 101 [i.e., orientation of the vehicle] that is calculated at Step 21, then judging a range, among a plurality of ranges [i.e., plurality of predefined orientation ranges to which the absolute value of the angle 0 belongs [i.e., fits]. In other words, when the angle 0 is from -30° to 30° , the ECU3 proceeds to Step 24 [i.e., one of the plurality of hazard conditions]. When the angle 0 is from 30° to 90°, or -90° to -30°, the ECU3 proceeds to Step 25 [i.e., one of the plurality of hazard conditions]. When the angle 0 is from 90° to 180°, or -180° to -90°, the ECU 1 proceeds to Step 26 [i.e., one of the plurality of hazard conditions]. Takaki further disclose determining the likelihood of a collision when the amount of temporal change in the orientation of a target is a predetermined threshold or less in which there is a likelihood of a collision between the reference vehicle 101 and the target as described with reference to FIG. 10.).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Irrgang in view of Takaki, as both inventions are directed to the same field of endeavor - vehicle collision avoidance systems and the combination would provide for judging the likelihood of a collision between a vehicle and a target (see at least Takaki’s ¶3 & ¶¶10-12).

As per claim 18, Irrgang as modified by Takaki teaches the method of claim 16, accordingly, the rejection of claim 16 above is incorporated. Takaki further teaches wherein the plurality of predefined orientation ranges are distinct from each other and an orientation parameter that fits within one of the plurality of predefined orientation ranges cannot fit within another of the plurality of predefined orientation ranges (Takaki, in Fig. 6, Fig. 10, ¶¶40-43 & ¶¶51-55, discloses at Step 22, the ECU 3 compares the movement direction D3 of the target [i.e., orientation of the object] and the movement direction D2 of the reference vehicle 101 [i.e., orientation of the vehicle] that is calculated at Step 21, then judging a range, among a plurality of ranges [i.e., plurality of predefined orientation ranges] to which the absolute value of the angle 0 belongs [i.e., fits]. In other words, when the angle 0 is from -30° to 30° [implies plurality of predefined orientation ranges are distinct from each other], the ECU3 proceeds to Step 24. When the angle 0 is from 30° to 90°, or -90° to -30° [implies plurality of predefined orientation ranges are distinct from each other], the ECU3 proceeds to Step 25. When the angle 0 is from 90° to 180°, or -180° to -90° [implies plurality of predefined orientation ranges are distinct from each other], the ECU 1 proceeds to Step 26).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Irrgang in view of Takaki, as both inventions are directed to the same field of endeavor - vehicle collision avoidance systems and the combination would provide for judging the likelihood of a collision between a vehicle and a target (see at least Takaki’s ¶3 & ¶¶10-12).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661